Citation Nr: 0617786	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active service from December 1969 to December 
1995.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the veteran's claim for an 
increased evaluation for migraine headaches, rated as 30 
percent disabling.  The veteran appealed, and in December 
2004, the Board remanded the claim for additional 
development.


FINDING OF FACT

The veteran's migraine headaches are primarily manifested by 
headaches twice a month, and the need for medication; they 
are not shown to be productive of very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 
Diagnostic Code 8100 (2005).










REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran asserts that he is entitled to an increased 
rating for his service-connected migraine headaches.  He 
argues that he has chronic and severe headaches two to three 
times per month that are productive of loss of sight, 
numbness, slurred speech, nausea, weakness, great pain, 
dizziness, and sensitivity to light.  He further asserts that 
he was demoted at his employment due to his migraines.  See 
veteran's letter, received in March 2006.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As for the history of the veteran's migraine headaches, see 
38 C.F.R. § 4.1 (2005), the veteran's service medical records 
show that he received a number of treatments for headaches 
beginning in 1973, with notations attributing his headaches 
to both tension, and migraines.  After service, he continued 
to receive treatment for headaches, which included the use a 
number of different medications.  

In an April 1996 rating decision, service connection for 
migraine headaches was granted and a 0 percent evaluation was 
assigned.  In a November 1998 decision, the Board increased 
the veteran's rating to 30 percent.  There was no appeal, and 
the Board's decision became final.  See 38 U.S.C.A. § 7104(b) 
(West 2002).  

In June 2001, the veteran filed a claim for an increased 
rating.  In May 2002, the RO denied the claim.  

The veteran's headaches are rated under the criteria in the 
rating schedule for migraines, contained in 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8100.  Under DC 8100, 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation is 
warranted for migraines with very frequent and completely 
prostrating and prolonged attacks which produce severe 
economic inadaptability.

The medical evidence for consideration in this case includes 
VA and non-VA treatment reports, dated between 2001 and 2005.  
Overall, this evidence shows that the veteran received 
treatment on a number of occasions for complaints of migraine 
headaches, to include prescription medication.  

A November 2001 VA neurological examination report notes that 
the veteran reported having headaches two to three times per 
month that were prostrating in nature, and which required him 
to go to a dark room for about 20 minutes to half an hour.  
The diagnosis was migraine headaches, characterized as "mild 
to moderate, responding to treatment."    

A report from Southwest Medical Associates (SMA), dated in 
January 2005, shows that the veteran reported headaches about 
two times per month that were accompanied by unilateral pain 
to the head with radiation down the arms, numbness, tingling, 
difficulty in concentration, some nausea.  He stated that his 
symptoms could last for up to two days at a time, and that 
they were relieved by "Excedrin migraine."  The assessment 
was history of migraines.  It was noted that, "his headaches 
have not been changing in severity or character for quite 
some time."  

A report from Morton I. Hyson, M.D., dated in April 2005, 
shows that the veteran complained of headaches about twice a 
month that lasted about 48 hours.  He stated that his 
headaches were accompanied by nausea, photophobia, 
phonophobia, and occasional slurred speech.  He reported that 
Midrin helped his symptoms, and that he could not function 
during his headaches, and was "out of commission."  He 
stated that he worked as an employment security specialist.  
The impression was migraines and cephalgia.  Dr. Hyson noted 
severe incapacitating prostrating headaches during which he 
cannot function approximately two times per month, lasting 
about 24 hours.  He noted, "In my opinion, he is not 
disabled in any way and these headaches do not cause any 
degree of industrial inadaptability except possibly during 
the two days a month which he is incapacitated.  Other than 
that, he can certainly work full duty, no restrictions."  

With regard to the veteran's employment, a report from the 
Family Health Care Center (FHCC), dated in July 2002, notes 
that the veteran stated that he had lost about nine days of 
work in the last year.  

Reports, apparently from the veteran's employer, indicate 
that the veteran missed less than 15 hours of work between 
June and December of 2000, and less than 38 hours of work 
between March and July of 2002.  The reasons for the taking 
of sick leave are not provided.  Other reports indicate that 
he failed to receive a promotion in 2004.  
 
The veteran has submitted a number of prescription labels for 
the following medications: butabitol, duradrin, guaifenex, 
and flonase nasal.  He has also submitted "headache 
diaries" which indicate that he had 43 headaches between 
January 2003 and January 2005, generally twice per month and 
lasting from six to twelve hours, although sometimes lasting 
up to three days.  

A statement from the veteran's wife, dated in June 2001, 
shows that she asserts the following: the veteran has 
headaches manifested by pain, nausea, numbness, loss of 
vision, and paralysis on one side of his body; his headaches 
prevent him from carrying out normal day-to-day activities; 
he has to lie down in a darkened room; his headaches cause 
him to take time off from work; he may require up to three 
days to recover.  

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the veteran's migraine headaches.  The evidence shows that 
the veteran has been diagnosed with migraine headaches by 
physicians, and that he has been taking medication for 
control of his symptoms.  However, his neurological 
examinations have been unremarkable and have not resulted in 
any relevant objective findings.  See e.g., April 2005 report 
from Dr. Hyson; January 2005 SMA report; July 2002 FHCC 
report.  In addition, in the November 2001 VA examination 
report, the examiner characterized the veteran's headaches as 
"mild to moderate, responding to treatment."  There is no 
record of treatment dated between the November 2001 VA 
examination report and the July 2002 FHCC report (a period of 
about eight months), or between the July 2002 FHCC report and 
the January 2005 SMA report (a period of about two years and 
four months).  In the January 2005 SMA report, it was noted 
that his headaches had not been changing in severity or 
character "for quite some time."  Finally, the most recent 
examination report of record is Dr. Hyson's April 2005 
report, in which he stated that the veteran "is not disabled 
in any way," and that his headaches "do not cause any 
degree of industrial inadaptability except possibly during 
the two days a month which he is incapacitated.  Other than 
that, he can certainly work full duty, no restrictions"  As 
the most recent report of record, this evidence is considered 
highly probative evidence of the veteran's current condition.  
Francisco.  It appears that he missed less than 15 hours of 
work between June and December of 2000, and less than 38 
hours of work between March and July of 2002.  Although the 
veteran failed to receive a promotion in 2004, there is no 
objective evidence to show that this was caused by his 
headaches, and Dr. Hyson's opinion clearly does not support 
such a conclusion.  A record from the veteran's employer 
stated only that the veteran did not "meet the promotional 
trial status."

In summary, there is insufficient evidence to show that the 
veteran has very frequent, completely prostrating and 
prolonged attacks of migraine headaches which are productive 
of severe economic inadaptability.  Based on the foregoing, 
the Board finds that the preponderance of the evidence shows 
that not more than a 30 percent rating for the veteran's 
migraine headaches is warranted.  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in April and December of 2004, the 
RO sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim for 
an increased rating.  The RO's letter also informed the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claim.  He was asked to 
identify all relevant evidence that he desired VA to attempt 
to obtain.  

The VCAA letters were not mailed to the appellant prior to 
the initial RO adjudication of his claim in May 2002.  
However, the appellant did not provide any additional 
evidence in response to the letters that was not fully 
considered by the RO in the post-May 2002 adjudications.  
There is simply no indication that disposition of his claim 
would have been different had he received pre-adjudicatory 
notice pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds;  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  Since the increased rating claim has 
been denied, any question as to the appropriate effective 
date to be assigned is rendered moot.  VA is not required, 
therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded examinations for the disability in issue.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 



be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 30 percent for service-connected 
migraine headaches is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


